DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 12/28/2020.
	Claims 1-20 are pending in this application.
	Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Remarks

2.	Applicant's arguments have been fully considered, but are moot in view of a new ground of rejection.  See details below.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-4, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2020/0185314)
Regarding claim 1, Kim discloses a package structure, comprising: 
a semiconductor die 200 (see figs. 3D, 4C, 4F); and 
a first redistribution circuit structure 11 (fig. 1G, 1H), disposed on and electrically connected to the semiconductor die 200, and comprising a first build-up layer 120 or 130 or 140 comprising a first metallization layer 114 or 124 or 134 and a first dielectric layer 120 or 130 or 140 laterally wrapping the first metallization layer 114 or 124 or 134, respectively, 
wherein at least a portion (lower portion) of the first metallization layer 114/124/134 is protruded out of the first dielectric layer 120/130/140 (and into lower layers 110/120/130, respectively, fig. 1H), and wherein the portion of the first metallization layer 114/124/134 protruded out the first dielectric layer comprises a first end (lower end or lower portion) having a fist lateral size, other portion (upper portion or upper end) of the first metallization layer 114/124/134 being embedded in the first dielectric layer 120/130/140 and opposite to the portion of the first metallization layer comprises a second end having a second lateral size, and the first lateral size is less than the second lateral size.



Regarding claim 3, Kim discloses the package structure of claim 1, wherein the first redistribution circuit structure 11 further comprises a second build-up layer 140 disposed on the first build-up layer 130, and the second build-up layer 140 comprises a second metallization layer 134 and a second dielectric layer 140 laterally wraps around the second2Customer No.: 31561 Application No.: 16/352,843Docket No.: 84421-US-PAmetallization layer 134, wherein at least a portion (lower portion) of the second metallization layer 134 is protruded out of the second dielectric layer 140.  See figs. 1.

Regarding claim 4, Kim discloses the package structure of claim 3, wherein an interface of the first dielectric layer 130 and the second dielectric layer 140 is located at a sidewall of the first metallization layer.  See figs. 1.  

Regarding claim 8, Kim discloses the package structure of claim 3, wherein the first redistribution circuit structure 11 further comprises a third build-up layer 140 comprising a third metallization layer 134 and a third dielectric layer 140 partially covering the third metallization layer 134, wherein the second build-up layer 130 is located between the first build-up layer 120 and the third build-up layer 140, 4Customer No.: 31561 Application No.: 16/352,843 Docket No.: 84421-US-PAwherein the package structure further comprises conductive elements 108 or 360 (see fig. 4F) disposed on and electrically coupled to the first redistribution circuit structure 120 
  
Regarding claim 9, Kim discloses the package structure of claim 1, wherein the portion of the first metallization layer 114 has a top surface, a first sidewall, and a second sidewall connecting the top surface and the first sidewall, and an angle between the second sidewall and the first dielectric layer is approximately 100 to 140 degree.  See figs. 1.

Regarding claim 10, Kim discloses the package structure of claim 1, further comprising: 
an insulating encapsulation 240, encapsulating the semiconductor die 230; and 
first conductive elements 108, disposed on and electrically coupled to the first redistribution circuit structure 120, wherein the first redistribution circuit structure is located between the first conductive elements 108 and the insulating encapsulation 240.  See fig. 3D.

Regarding claim 11, Kim discloses the package structure of claim 10, further comprising: 

a second redistribution circuit structure 300, 302, and 314, electrically coupled to the semiconductor die through the through vias and the first redistribution circuit structure, wherein the insulating encapsulation 240 is sandwiched between the first redistribution circuit structure 11 and the second redistribution circuit structure; and 
second conductive elements, disposed on and electrically coupled to the second redistribution circuit structure, wherein at least a portion of the second conductive elements is electrically coupled to the semiconductor die.  See fig. 4F.

Allowable Subject Matter

5.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	See the previous Office action for reason for allowance.

Allowance / Reasons for Allowance

6.	Claims 12-16 are allowed.  
	See the previous Office Action for reason for allowance.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
March 1, 2021